DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 10/08/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art), in view of Samid (US Pat 8829883).
Regarding claim 1, AAPA teaches (Fig. 1-4, Spec Pg 9 L1-Pg. 10 Para 3 Last line) a solid-state circuit (200 and/or 300) comprising: a pass device (31) having a first terminal (source/drain of 31), a second terminal (source/drain of 31) and a drive terminal (gate of 31), wherein the first terminal (source/drain_31) of the pass device (31) is coupled with an input terminal (Vin) of the solid-state circuit, and wherein the second terminal (source/drain of 31) of the pass device (31) is coupled with an output terminal (Vout) of the solid-state circuit; a control circuit (30: 32-34) coupled with the drive terminal (gate of 31) of the pass device (31) and configured to drive the pass device with a driving voltage (output of 34); and a leakage current compensation circuit (36) configured to receive a leakage current (Ileak) of the pass device (31). 	
 to forward said leakage current as a bias current to said control circuit.
However, Samid teaches (Fig. 3; col. 2 L52-col. 4 L44, NOTE Similar feature of Fig. 2 and 3’s operations are only described for Fig. 2, which is cited here) a leakage current compensation circuit (305) configured to receive a leakage (i.e.leakage current I_leak, which received from pass device 316, using mirror-configuration of regulator 300) of the pass device (316) and to forward said leakage current (I_leak; col. 2 L52-col. 3 L5) as a bias current (305 adjusting bias current I_leakcComp, passing out from node 325, part of the current I_Ref gets feedback into 312) to said control circuit (i.e. 312).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s solid state circuit to include the technique of forwarding said leakage current as a bias current to said control circuit, as disclosed by Samid, as such design choice of circuit would have provided an improved control system for a low quiescent current operation while ensuring constant output for the LDO, despite of various conditions, as taught by Samid (col. 1 L11-20 and abstract).
Regarding claims 2, 10, AAPA teaches the leakage current compensation circuit (36) is coupled to the second terminal of the pass device (drain of 31). 
However, AAPA fails to teach the leakage current compensation circuit is coupled to the second terminal of the pass device to receive the leakage current of the pass device.
However, Samid teaches the leakage current compensation circuit (305) is coupled to the second terminal of the pass device (drain of 316) to receive the leakage current (i_Leak) of the pass device (col. 2 L52-col. 3 L5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s solid state circuit to include the technique of forwarding said leakage current as a bias current to said control circuit, as disclosed by Samid, as such design choice of circuit would have provided an improved control system for a low quiescent current operation while ensuring constant output for the LDO, despite of various conditions, as taught by Samid (col. 1 L11-20 and abstract).
Regarding claim 3, AAPA teaches the control circuit (30) comprises a differential amplifier stage (32_A1) configured to generate an intermediate signal (output of 32_A1) based on a difference between a reference signal (Vref) and a feedback signal (VFB) indicative of an output voltage (Vout) at the output terminal of the solid-state device.
claims 4, 11, AAPA fails to teach the leakage current compensation circuit is configured to forward the leakage current to said differential amplifier stage.
However, Samid teaches the leakage current compensation circuit (305) is configured to forward the leakage current (Ileak) to said differential amplifier stage (diff. amplifier 310:312 or 212; col. 2 L52-col. 3 L5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s solid state circuit to include the technique of forwarding said leakage current as a bias current to said control circuit, as disclosed by Samid, as such design choice of circuit would have provided an improved control system for a low quiescent current operation while ensuring constant output for the LDO, despite of various conditions, as taught by Samid (col. 1 L11-20 and abstract).
Regarding claims 6, 13, AAPA teaches the leakage current increases as a function of temperature (i.e. Fig. 1 and 4).
Regarding claims 7, 14, AAPA teaches the control circuit (30) is characterized by a minimum bias current (Ibias1-2), and wherein the solid-state circuit is configured to provide the leakage current (36). 
	However, AAPA fails to teach technique to provide only the leakage current to the control circuit when the leakage current is greater than the minimum bias current.
However, Samid teaches the technique to provide only the leakage current (I_Leak) to the control circuit (diff. amplifier 310:312 or 212; col. 2 L52-col. 3 L5) when the leakage current (I_Leak) is greater (using transistor size ratio) than the minimum bias current (305 adjusting bias current I_leakcComp).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s solid state circuit to include the technique of forwarding said leakage current as a bias current to said control circuit, as disclosed by Samid, as such design choice of circuit would have provided an improved control system for a low quiescent current operation while ensuring constant output for the LDO, despite of various conditions, as taught by Samid (col. 1 L11-20 and abstract).
Regarding claims 8, 15, AAPA teaches wherein the solid-state circuit is configured to provide the minimum leakage current (Ileak) and the control circuit (30) having a minimum bias current (IBIAS1-2). 
However, AAPA fails to teach the technique to provide the minimum leakage current to the control circuit when the leakage current is smaller than the minimum bias current.
However, Samid teaches the technique to provide only the leakage current (I_Leak) to the control circuit (diff. amplifier 310:312 or 212; col. 2 L52-col. 3 L5) when the leakage current (I_Leak) is smaller (using transistor size ratio) than the minimum bias current (305 adjusting bias current I_leakcComp).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s solid state circuit to include the technique of forwarding said leakage current as a bias current to said control circuit, as disclosed by Samid, as such design choice of circuit would have provided an improved control system for a low quiescent current operation while ensuring constant output for the LDO, despite of various conditions, as taught by Samid (col. 1 L11-20 and abstract).
Regarding claim 9, AAPA teaches (Fig. 1-4, Spec Pg 9 L1-Pg. 10 Para 3 Last line) a method for operating a solid-state circuit (200 and/or 300), wherein the solid-state circuit (200 and/or 300) comprises a pass device (31) having a first terminal (source/drain of 31), a second terminal (source/drain of 31) and a drive terminal (gate of 31), wherein the first terminal (source/drain_31) of the pass device (31) is coupled with an input terminal (Vin) of the solid-state circuit, and wherein the second terminal (source/drain of 31) of the pass device (31) is coupled with an output terminal (Vout) of the solid-state circuit;, wherein the solid-state circuit comprises a control circuit (30: 32-34) coupled with the drive terminal (gate of 31) of the pass device (31), the method comprising driving, by the control circuit, the pass device with a driving voltage (output of 34); receiving, by a leakage current compensation circuit (36), a leakage current (Ileak) of the pass device (31). 
However, AAPA fails to teach forwarding, by the leakage current compensation circuit, said leakage current as a bias current to said control circuit. 
However, Samid teaches (Fig. 3; col. 2 L52-col. 4 L44, NOTE Similar feature of Fig. 2 and 3’s operations are only described for Fig. 2, which is cited here) a leakage current compensation circuit (305) configured to receive a leakage (i.e.leakage current I_leak, which received from pass device 316, using mirror-configuration of regulator 300) of the pass device (316) and to forward said leakage current (I_leak; col. 2 L52-col. 3 L5) as a bias current (305 adjusting bias current I_leakcComp, passing out from node 325, part of the current I_Ref gets feedback into 312) to said control circuit (i.e. 312).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s solid state circuit to include the technique of forwarding said leakage current as a bias current to said control circuit, as disclosed by Samid, as such design choice of circuit .
Allowable Subject Matter
7. 	Claims 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claims 5, 12, AAPA teaches wherein the control circuit (30) comprises a further amplifier stage (33_A2) coupled between the differential amplifier stage (32_A1) and the pass device (S1), and the leakage current (IBIAS1-2) to said differential amplifier stage (32_A1) and said further amplifier stage (33_A2).
However, AAPA fails to teach the leakage current compensation circuit is configured to forward the leakage current to said differential amplifier stage and said further amplifier stage.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
However, Magod (US Pub 2019/0258282) teaches (Fig. 1-2, 6; Para 44-48) using a leakage current compensation circuit (608, 610, 614, 615) configured to receive a leakage current (i.e. Iadp, load current and Vout are received by 610, 608) of the pass device (a solid-state circuit ‘IC die 102’ comprising solid-state pass-device 112 with 1st-2nd terminals being source and drain (coupled between Vin and Vout), and gate being the drive terminal) to forward said leakage current (614 forwarded for adjusting 606, and 615 is forwarded for adjusting 620)  as a bias current to said control circuit (606, 620) [Magod also teaches a control circuit ‘606, 620’ is used to drive the pass device (112 on gate) with a driving voltage (using output of 606, 620, respectively); and the leakage current (using 610, 608) increases as a function of temperature (i.e. using 622; Para 78)]
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9 am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/11/2022